Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Defect Noticed
In order to promote compact prosecution, examiner has included the following defect. Claims originally filed on 8/12/2021 have disclosed claims 1-20 and amendment of claims provided on 9/23/2021 disclose the cancelation of claim 1 and claims 2-20 as new claim. If applicant’s intention is to cancel original claims 1-20, then the new claims should be numbered as claims 21-40 not as claims 2-20

A telephone call was made to Attorney Lester J. Anderson on 8/3/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

This application contains claims directed to the following patentably distinct species as follow:
Species 1 (Figure 1)
Species 2 (Figure 2)
Species 3 (Figures 3A and 3B)
Species 4 (Figure 4)
Species 5 (Figures 5A-5F)
Species 6 (Figure 6)
Species 7 (Figure 7)
Species 8 (Figures 8A-8D)
Species 9 (Figures 9A-9I)
Species 10 (Figure 10)
Species 11 (Figure 11A-11F)
Species 12 (Figures 11A-12B)
Species 13 (Figures 13A-13D)
Species 14 (Figures 14A-14E)
Species 15 (Figures 15A-15E)
Species 16 (Figures 16A-16D)
Species 17 (Figures 17A-17C)
Species 18 (Figures 18A-18I)
Species 19 (Figures 19A-19D)
Species 20 (Figure 20)
Species 21 (Figures 21A-21G)
Species 22 (Figures 22A-22C)
Species 23 (Figures 23A and 23F)
Species 24 (Figures 24A -24D)
Species 25 (Figures 25A-25G)
Species 26 (Figures 26A-26D)
Species 27 (Figures 27A-27F)
Species 28 (Figures 28A-28I)
Species 29 (Figures 29A-29H)
Species 30 (Figures 30A-30K)
Species 31 (Figures 31A-31J)
Species 32 (Figures 32A-32D)
Species 33 (Figures 33A-33J)
Species 34 (Figures 34A-34R)
Species 35 (Figures 35A-35F)
Species 36 (Figures 36A-36H)
Species 37 (Figures 37A-37E)
Species 38 (Figures 38A-38H)
Species 39 (Figures 39A-39Q)
Species 40 (Figures 40A-40M)
Species 41 (Figures 41-41G)
Species 42 (Figures 42A-42Q)
Species 43 (Figures 43A-43E)
Species 44 (Figures 44A-44G)
Species 45 (Figures 45A-45H)
Species 46 (Figures 46A-46K)
Species 47 (Figures 47A-47I)
Species 48 (Figures 48A-48K)
Species 49 (Figures 49A-49C)
Species 50 (Figures 50A-50F)
Species 51 (Figures 51A-51H)
Species 52 (Figures 52A-52F)
Species 53 (Figures 53A-53F)
Species 54 (Figures 54A-54C)
Species 55 (Figures 55A-55E)
Species 56 (Figures 56A-56E)
Species 57 (Figures 57A-57F)
Species 58 (Figures 58A-58G)
Species 59 (Figures 59A-59Q)

The species disclosed above are independent or distinct because as disclosed the different species have mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINI F LEGESSE/Primary Examiner, Art Unit 3711